DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 Applicant’s response of 6-27-2022 has been entered.  Claims 11-14 have been amended, no claims have been newly added, and claims 1-7, 9, 10, and 15-20 have been improperly identified as deleted, but through an examiner’s amendment as set forth below have been cancelled.  Claims 8, 11-14, and 21 are pending and under current examination.  
Withdrawn Rejection - 35 USC § 103

Claims 1, 3-7, and 9-20 were rejected in the previous Office Action mailed December 27, 2021, under 35 U.S.C. 103 as being unpatentable over Rudolph et al. (Pub. No. 2012/107158; Pub. Date: Aug 16, 2012).   Applicant has cancelled claims 1, 3-7,9, 10, and 15-20 and amended claims 11-14 to depend from allowable claim 1 rendering the rejection moot.  Accordingly, the rejection is hereby withdrawn.
. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Anastassios Triantaphyllis on July 7, 2022.
The application has been amended as follows:

In the claims
The following claims have been amended as follows:
Claim 1 has been cancelled.
Claim 2 has been cancelled.
Claim 3 has been cancelled.
Claim 4 has been cancelled.
Claim 5 has been cancelled. 
Claim 6 has been cancelled.
Claim 7 has been cancelled.
Claim 9 has been cancelled.
Claim 10 has been cancelled.
Claim 15 has been cancelled.
Claim 16 has been cancelled.
Claim 17 has been cancelled.
Claim 18 has been cancelled.
Claim 19 has been cancelled.
Claim 20 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior does not teach or reasonably suggest a light filter comprising: a transparent substrate; a luminescent dye, wherein the luminescent dye has a luminescence in the red and infrared range, wherein tissue repair occurs and the luminescent dye being in a sufficient amount to cause tissue repair, wherein absorption spectra is identical to cytochrome C

The closest prior art is Rudolph et al. (Pub. No. 2012/107158; Pub. Date: Aug 16, 2012).  Rudolph discloses a composition comprising a transparent lotion [0469] or cream for topical use ([0326] and [0327]), comprising a luminescent dye (abstract) that has a light emission from preferably from 400 to 850 nm or from 250 to 1250nm [0407], wherein the dye incudes phosphorescent compounds which emit light or radiation in the visible and infrared region [0384] or fluorescent emitters (abstract).  
The instant invention is the first light filter comprising: a transparent substrate; a luminescent dye, wherein the luminescent dye has a luminescence in the red and infrared range, wherein tissue repair occurs and the luminescent dye being in a sufficient amount to cause tissue repair, wherein absorption spectra is identical to cytochrome C

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 8, 11-14, and 21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617